Citation Nr: 1243650	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO.  09-09 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for hypertension.

2.  Entitlement to service connection for arthritis of the back, neck, and knees, to include as secondary to spinal disc disease with accompanying pain. 

3.  Entitlement to service connection for residuals of shrapnel wounds to the right hand and arm. 

4.  Entitlement to service connection for a chronic respiratory disorder, to include as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs



ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1963 to April 1985 with service in the Republic of Vietnam from June 1967 to June 1968.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

On the March 2009 substantive appeal, the Veteran requested a hearing at a local VA office before a Veterans Law Judge.  In September 2011, the Veteran withdrew his hearing request in accordance with 38 C.F.R. § 20.704(e) (2012).  

In April 2010, the Veteran filed a claim for an increased rating for service-connected bilateral hearing loss.  This issue has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's hypertension has required continuous medication but there is no history of diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more.

2.  Degenerative arthritis of the lumbar spine, cervical spine, and knees was first demonstrated years after service and is not etiologically related to a disease or injury in service and was not caused or aggravated by a service-connected disability.  

3.  A chronic disability of the right hand, wrist, and arm was demonstrated years after service and is not etiologically related to a disease or injury in service, including residuals of a shrapnel injury.

4.  Chronic obstructive pulmonary disease (COPD) was demonstrated years after service and is not etiologically related to a disease or injury in service, including exposure to herbicides. 


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable initial rating for hypertension have not been met.  38 U.S.C.A. §  1155 (West 2002); 38 C.F.R. § 4.3, 4.7, 4.104, Diagnostic Code 7101 (2012).

2.  Degenerative arthritis of the lumbar spine, cervical spine, and knees was not incurred in or aggravated by active service, may not be presumed to have been incurred in service, and was not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2012).  

3.  A chronic disability of the right hand and arm was not incurred or aggravated by active service, and may not be presumed to have been incurred in service . 38 U.S.C.A. §§ 1110, 1112, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

4.  COPD was not incurred in or aggravated by active service, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1116, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claim

Service connection for hypertension was granted in the May 2008 rating decision on appeal.  An initial noncompensable evaluation was assigned effective July 27, 2007.  The Veteran contends that an increased rating is warranted as his blood pressure would be significantly higher without medication.  

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The current noncompensable evaluation for hypertension was assigned under Diagnostic Code 7101 pertaining to hypertensive vascular disease.  This diagnostic code does not provide for a zero percent (noncompensable) rating, therefore the initial evaluation was assigned in accordance with 38 C.F.R. § 4.31.  Under Diagnostic Code 7101, a 10 percent rating is applicable if diastolic pressure is predominantly 100 or more, or systolic pressure is predominantly 160 or more, or there is a history of diastolic pressure of predominantly 100 or more and continuous medication is required to control blood pressure.  A 20 percent evaluation is warranted if diastolic pressure is predominantly 110 or more or systolic pressure is predominantly 200 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.  

After review of the evidence, the Board finds that the Veteran's hypertension does not most nearly approximate the criteria for a compensable evaluation at anytime during the claims period.  The Veteran's hypertension has been controlled with continuous medication throughout most of the rating period, but the Board finds that there is no history of diastolic pressure predominantly 100 or more.  None of the blood pressure readings taken at anytime during the claims period have indicated diastolic pressure of 100 or more; in fact, the Veteran's highest diastolic blood pressure reading was only 86 during an April 2010 VA examination.  
The March 2012 VA examiner also specifically found that the Veteran did not have a history of diastolic pressure of 100 or more.  

The Board also finds that the Veteran's systolic pressure has not most nearly approximated predominantly 160 or more.  Records of private treatment from the Veteran's private physicians dating throughout the claims period show a high systolic pressure reading of only 154.  VA examinations conducted in January 2008, April 2010, and March 2012 also show systolic pressure that is not predominantly 160 or more.  Although the first blood pressure readings at the VA examinations in April 2010 and March 2012 showed systolic pressures greater than 160 (170 and 162, respectively), subsequent same-day testing demonstrated systolic pressures lower than 160.  The Board cannot conclude that these isolated instances of increased systolic blood pressure establish that the Veteran's readings are predominantly 160 or more, especially in light of the treatment records demonstrating consistent systolic pressure lower than 160.  

The Veteran has maintained that without medication his blood pressure readings would be much higher and would clearly contemplate a compensable rating.  However, Diagnostic Code 7101 rates hypertension based on the blood pressure readings with consideration of the use of medication.  Therefore, the Board finds that the Veteran's hypertension does not most nearly contemplate the criteria associated with a compensable rating.  The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's hypertension is manifested by symptoms such as elevated blood pressure readings that are controlled by medication.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's hypertension and referral for consideration of extraschedular rating is not warranted.

The Court has also held that a request for a total disability rating due to individual employability resulting from service-connected disability (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability.  Id at 454.

In this case, the record is negative for evidence that the Veteran is unemployable due to service-connected hypertension.  While he is in receipt of benefits from the Social Security Administration (SSA), records from the SSA indicate that compensation was awarded based on a nonservice-connected back condition.  There is also no medical evidence that the Veteran's hypertension has interfered with his employment.  Therefore, remand or referral of a claim for TDIU is not necessary as there is no evidence of unemployability due to the service-connected hypertension.


Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, such as arthritis, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 



Arthritis

The Veteran contends that service connection is warranted for arthritis of the back, neck, and knees as the condition was incurred due to active duty service.  In the alternative, the Veteran maintains that his arthritis is secondary to disc disease of the lumbar spine.  As a preliminary matter, the Board notes that service connection for arthritis on a secondary basis is not possible as the Veteran is not service-connected for spinal disc disease.  See 38 C.F.R. § 3.310.

Turning to service connection on a direct basis, the record establishes the presence of a current disability.  The Veteran has been diagnosed with arthritis in multiple joints by his private physicians and the March 2012 VA examiner diagnosed degenerative joint disease in the thoracolumbar spine, knees, and cervical spine.  The first element of service connection is therefore demonstrated. 

Service records do not document any complaints or treatment related to the back, neck, or knees.  The Veteran's neck, spine, and lower extremities were all normal upon examination for retirement in April 1985 and the Veteran denied experiencing any recurrent back pain, knee problems, or arthritis on the accompanying report of medical history.  While service records do not document any injuries to the back, neck, or knees during service, the Veteran stated in July 2007 that he believed his current arthritis was due to physical fitness training during active duty.  The Veteran is competent to report injuries that occurred during service and the Board will resolve all doubt in his favor and find that two of the three elements necessary for service connection-a current disability and an in-service injury-are demonstrated.

The third element of service connection requires a link between the claimed disability and the in-service injury.  Service records do not indicate such a link; there are no instances of treatment for arthritis or documented injuries related to the back, neck, or knees during service.  No chronic conditions were noted on the Veteran's April 1985 retirement examination and there is no indication that he ever complained of pain related to the back, neck, or knees during service.  There is also no evidence of arthritis within a year from the Veteran's separation from active duty service to allow for service connection on a presumptive basis.  See 38 C.F.R. § 3.307, 3.309.  In fact, the earliest evidence of joint pain in the record dates from December 1996, more than 10 years after service, when the Veteran underwent a lumbar laminectomy and discectomy.  The surgical report notes disc disease of several years duration, though there are no earlier treatment records or indication of prior back pain.  The absence of any clinical evidence for years after service weighs the evidence against a finding that the Veteran's arthritis was present in service or in the year immediately after service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Veteran has also recently reported a history of a continuity of symptoms since service.  Upon VA examination in March 2012, he informed the examiner that his back, neck, and left knee pain began during basic training at Fort Bragg, North Carolina.  He reported incurring injuries due to wearing boots, participating in activities such as running, and falling on his left knee.  The Veteran also stated that his joint pain had become progressively worse in the years since active duty.  Lay statements, such as those made by the Veteran, are considered to be competent evidence when describing the features or symptoms of an injury or illness.  Falzone v. Brown, Vet. App. 398 (1995).   However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

The Board finds that the Veteran's reports of a continuity of symptoms since service are not credible.  During the March 2012 VA examination he reported incurring various injuries to the back, neck, and knees during active duty, but service records are entirely devoid of any indication the Veteran sustained injuries to these joints.  The Veteran also specifically denied a history of back pain, knee problems, or arthritis on the April 1985 report of medical history.  These in-service statements are at odds with the Veteran's more recent reported history, but the Board finds statements provided in the context of contemporaneous medical treatment are more credible than those made more than 25 years later for compensation purposes.  Additionally, despite the Veteran's contention that he has experienced joint pain associated with arthritis since service, treatment records do not show any complaints of back, neck, or knee pain until December 1996 when the Veteran underwent surgery for lumbar disc disease.  The Board finds that the Veteran's statements and history made for compensation purposes decades after his retirement from active duty are also not credible in light of the complete absence of complaints or treatment for decades after service.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (holding that lay statements were not rendered insufficient by the absence of confirming medical evidence, but that the evidence could serve to support a finding that lay statements were not credible).

The weight of the competent medical evidence is also against the claim for service connection.  In support of his claim, the Veteran submitted a July 2007 letter from his private primary care physician stating that his chronic low back pain "may be" connected to a prior injury incurred during active duty service.  The Board finds that this medical opinion is of little probative value as it is clearly speculative.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (providing that medical opinions are speculative and of little or no probative value when couched in terms such as "may or may not"); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (indicating that a medical opinion expressed in terms of "may" also implies "may not" and is, therefore, speculative).  The private doctor did not provide any details regarding the in-service injury that supposedly formed the basis of the Veteran's back pain and phrased his opinion in speculative terms.  It is therefore not probative and does not support the Veteran's claim.  

In contrast, the March 2012 VA examiner provided medical opinions against the claim, finding that the Veteran's arthritis of the lumbar spine, cervical spine, and knees was not related to an in-service injury, event, or illness.  This medical opinion was clearly stated and were based on a thorough review of the Veteran's medical history and a physical examination.  They also included a well-reasoned rationale and are supported by the evidence of record.  The March 2012 VA examiner's opinion is therefore entitled to substantial probative value.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).

The Board has considered the statements of the Veteran connecting his arthritis to service, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to testify as to observable symptoms, such as the presence of joint pain, but finds that his opinion as to the cause of the symptoms simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  Furthermore, the Board has determined that the Veteran's reported history of a continuity of symptoms since service is not credible.  

In sum, the post-service medical evidence of record shows that the first evidence of the Veteran's claimed disability was more than 10 years after his retirement from military service.  In addition, the weight of the competent medical evidence of record is clearly against the claim for service connection.  The Board has considered the Veteran's reports of a continuity of symptoms since service, but has found these reports are not credible.   The Board therefore concludes that the evidence is against a nexus between the Veteran's arthritis and active duty.  Accordingly, the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b) (West 2002).


Residuals of Shrapnel Wounds

The Veteran contends that service connection is warranted for residuals of a shrapnel wound to the right hand and wrist incurred during service in Vietnam.  The record establishes the presence of a current disability-upon VA examination in March 2012, the Veteran was diagnosed with multiple scars of the right wrist and forearm.  He was also diagnosed with right wrist degenerative joint disease by a January 2008 VA examiner and carpal and cubital tunnel syndromes by a private physician in July 2008 based on the results of a nerve conduction test.  The first element of service connection is therefore demonstrated.

Service treatment records are negative for evidence of a shrapnel injury to the right upper extremity.  The Veteran was treated for complaints of right wrist pain and swelling in April 1970 and June 1972, but these findings were associated with trauma due to overuse.  X-rays of the wrist were normal.  The Veteran's upper extremities were also normal upon retirement examination in April 1985, and no scars were identified on his body.  The Board notes that the Veteran is service-connected for the traumatic amputation of the tip of his right second finger and service records do not specify the reason for the amputation.  Therefore, despite the normal findings at the time of the Veteran's retirement and the lack of documentation regarding a shrapnel injury, the Board will resolve all doubt in the Veteran's favor and find that an in-service injury is demonstrated, to include the complaints of wrist pain in 1970 and 1972.  

With respect to the third element of service connection, a link between the Veteran's current disability and active duty, the Veteran has not reported a continuity of symptoms.  The history he has provided is to the effect that he incurred a shrapnel injury of the right arm during service, but only experienced symptoms of pain and swelling many years later.  Moreover, service records do not indicate a link between the Veteran's reported symptoms and active duty.  No chronic conditions or scars were noted on the April 1985 retirement examination and the Veteran denied any joint or skin problems on the accompanying report of medical history.  There is also no evidence of right wrist arthritis within a year from the Veteran's separation from active duty service to allow for service connection on a presumptive basis.  See 38 C.F.R. § 3.307, 3.309.  In fact, the earliest evidence of complaints related to the right hand, wrist, or arm dates from January 1998, more than 10 years after separation, when the Veteran was seen by his private physician for cysts on his right hand.  The absence of any clinical evidence for years after service weighs the evidence against a finding that the Veteran's disability was present in service or in the year immediately after service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The weight of the competent evidence of record also weighs against a link between the Veteran's hand, wrist, and arm disabilities and active duty service.  None of the Veteran's treating physicians have related his scars or arthritis to an incident of active duty, and while a July 2007 letter from his private physician links the Veteran's carpal tunnel syndrome to trauma during service, the Board finds this statement is outweighed by the other evidence against the claim.  The July 2007 letter does not indicate that any service records were reviewed to support the provided opinion, and the Veteran's doctor did not provide any details or basis for the conclusion that the Veteran's wrist trauma during service led to the development of carpal tunnel syndrome many years later.  As noted above, wrist X-rays taken during service were normal and there was no chronic conditions identified at the time of the April 1985 retirement examination.  The failure to provide a well-provided rationale for the stated opinion renders it of little probative value.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).

Moreover, the Board finds that opinion of the March 2012 VA examiner is clearly more probative than the July 2007 private opinion.  After examining the Veteran and reviewing the claims file, the March 2012 VA examiner concluded that the Veteran's right upper extremity disabilities (including scars) were not consistent with the reported shrapnel injury.  The identified scars were very faint, linear, regular, and present on both upper extremities.  The examiner found that it was less likely as not the Veteran's disability was due to any incident of active duty service.  This opinion was rendered following review of the complete claims file (including service records) and was supported by a well-reasoned basis.  It is therefore entitled to substantial probative weight.  See Nieves- Rodriguez, supra.  

The Veteran was also provided a VA examination in January 2008.  An X-ray of the right wrist conducted at that time demonstrated questionable tiny radiopaque foreign bodies.  Although this report indicates the Veteran may have residuals of a shrapnel injury, the Board notes that there are no other similar findings in the record despite a right wrist X-ray also performed by the Veteran's private doctor in July 2008.  Additionally, as discussed above, there is no objective evidence that the Veteran actually incurred a shrapnel injury during service.  The possible foreign bodies in the right wrist were not identified until more than 20 years after the Veteran's retirement, and X-rays of the wrist performed during service did not reveal any abnormalities.  

The Board has considered the testimony of the Veteran connecting his right hand and wrist problems to service, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to testify as to observable symptoms, such as the presence of scars, pain, and swelling of the right arm, but finds that his opinion as to the cause of the symptoms simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).

The Board therefore finds that the competent evidence of record weighs against the finding of a link between active duty and the claimed disability of the right hand, wrist, and arm.  Service records are negative for evidence of such a link and the post-service record shows that the first evidence of the claimed disability was more than 10 years after the Veteran's retirement from active duty service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b) (West 2002).


Respiratory Disorder

The Veteran contends that service connection is warranted for a chronic respiratory disorder as it was incurred due to exposure to herbicides such as Agent Orange during active duty service in Vietnam.  The record clearly demonstrates the presence of a current disability-the Veteran was diagnosed with COPD in June 2006 based on the results of a pulmonary function test (PFT) performed by a private pulmonologist.  COPD was also diagnosed at the most recent VA examination conducted in March 2012. 

Service records are negative for complaints or treatment of a chronic respiratory disorder, to include breathing problems.  The Veteran complained of chest pain on several occasions, but these symptoms were associated with cardiac and musculoskeletal etiologies.  The Veteran's lungs were also normal at the examination for retirement in April 1985 and the Veteran denied experiencing asthma on the accompanying report of medical history.  

The Veteran contends that a respiratory disability was incurred due to herbicide exposure during active duty service.  Although service treatment records do not document any findings indicative of a respiratory condition, personnel records confirm the Veteran's presence in Vietnam during active duty service.  His exposure to herbicides is therefore presumed and an in-service injury is established.  See 38 U.S.C.A. §§ 1116(f), 1154; 38 C.F.R. § 3.309(e); see also Haas v. Peake, 525 F.3d 1168 (2008); VAOPGCPREC 27-97. 

VA regulations provide for a presumption of service connection for certain disabilities associated with herbicide exposure under 38 C.F.R. §§ 3.307 and 3.309 (2012).  COPD is not subject to presumptive service connection under 38 C.F.R. §§ 3.307 and 3.309.  However, the United States Court of Appeals for the Federal Circuit has determined that a Veteran is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Therefore, while service connection on a presumptive basis is not possible for the Veteran's claimed disability, the Board will determine whether service connection is warranted as directly due to active duty service and exposure to herbicides.  

As noted above, service records do not indicate a relationship between the Veteran's COPD and active service.  There are no breathing complaints during service, and the Veteran's lungs were normal upon examination and chest X-ray at the April 1985 retirement examination.  There is also no evidence of a chronic respiratory disability until April 2006, more than 20 years after service, when the Veteran complained of shortness of breath to his private primary care physician.  He was referred to a pulmonologist two months later and diagnosed with COPD in June 2006.  The absence of any clinical evidence for decades after service weighs the evidence against a finding that the Veteran's COPD was present in service or in the year immediately after service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

During the March 2012 VA respiratory examination, the Veteran reported a continuity of symptoms since service.  He stated that he began to experience breathing problems in the 1970s that have become progressively worse.  Lay statements, such as those made by the Veteran, are considered to be competent evidence when describing the features or symptoms of an injury or illness.  Falzone v. Brown, Vet. App. 398 (1995).   However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In this case, the Board finds that the Veteran's reported history of continuous symptoms since service is not credible.  While he recently reported the onset of breathing problems during service, treatment records during service are negative for complaints of respiratory symptoms.  The Veteran also denied any history of asthma on the April 1985 report of medical history.  Although he also reported that he didn't know if he had shortness of breath, the Veteran's in-service complaints of chest pain, tightness, and dyspnea were associated with non-respiratory etiologies.  The Board finds that the Veteran's statements given in connection with contemporaneous medical treatment are more credible than those provided more than 25 years after service for compensation purposes.  The credibility of the Veteran's recent statement is also reduced in light of the complete absence of complaints or treatment for COPD for years after service.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (holding that lay statements were not rendered insufficient by the absence of confirming medical evidence, but that the evidence could serve to support a finding that lay statements were not credible).

The weight of the competent medical evidence is also against the finding of a nexus between service (to include herbicide exposure) and the Veteran's COPD.  In support of his claim the Veteran submitted a June 2007 letter from his private pulmonologist.  The pulmonologist opined that the Veteran's exposure to chemicals during service "may have" contributed to the decline of his lung function, but also noted that the Veteran had a history of tobacco smoking.  It was not possible to determine the exact component of lung limitation that could be attributed to each specific cause.  The Board finds that this opinion is not very probative as it is phrased in clearly speculative terms.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (providing that medical opinions are speculative and of little or no probative value when couched in terms such as "may or may not"); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (indicating that a medical opinion expressed in terms of "may" also implies "may not" and is, therefore, speculative).

In contrast, the record also contains a medical opinion from the March 2012 VA examiner who found that the Veteran's COPD was less likely as not due to service.  The examiner fully reviewed the claims file and provided a well-reasoned rationale for the provided opinion.  The examiner noted that there was no complaints during service related to a respiratory condition and review of the applicable literature did not support a relationship between exposure to Agent Orange and the development of COPD.  This opinion is entitled to significant probative value and clearly outweighs the speculative opinion of the private pulmonologist.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).

The Board has considered the testimony of the Veteran connecting his COPD to service and herbicide exposure, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to testify as to observable symptoms, such as the presence of shortness of breath and a chronic cough, but finds that his opinion as to the cause of the symptoms simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  

In sum, the post-service medical evidence of record shows that the first evidence of the Veteran's COPD was over 20 years after his separation from active duty.  In addition, the weight of the competent medical evidence is against a finding that the Veteran's COPD is related to his military service, to include herbicide exposure.  The Board finds that the evidence is against a nexus between the Veteran's claimed disability and active duty service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b) (West 2002).


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) defined VA's duties to notify and assist a veteran in the substantiation of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

Regarding the claim for an initial increased rating, the Veteran has initiated an appeal regarding the disability evaluation assigned following an award of service connection.  The claim for service connection for the disability on appeal is now substantiated and the filing of a notice of disagreement as to the May 2008 rating decision does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  See 38 C.F.R. § 3.159(b)(3) (2011).  Rather, the Veteran's appeal as to the initial rating assignment triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  

Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case (SOC) if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  However, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  38 C.F.R. § 3.159(b)(3).  As a consequence, VA is only required to advise the veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  The February 2009 SOC, under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic code for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings.  The Veteran was therefore informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the initial evaluation that the RO assigned.  Therefore, the Board finds that the Veteran has been informed of what was necessary to achieve a higher rating for the service-connected hypertension.

With respect to the claims for service connection, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in an October 2007 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the October 2007 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The Veteran was provided proper VA examinations in March 2012 in response to his claims for an increased rating and service connection.

VA has obtained records of treatment reported by the Veteran, including service treatment records, private medical records, and records from the Social Security Administration (SSA).  Other than the VA examinations discussed in the above decision, the Veteran has not identified receiving any VA treatment for the disabilities on appeal.  In a July 2007 statement, the Veteran did report undergoing treatment for back and right hand pain in July 1974 at the Womack Army Medical Center in Fort Bragg, North Carolina.  In May 2010, the Veteran was contacted by letter and asked to submit a medical release form to allow for VA to obtain treatment records from Womack Army Medical Center on his behalf.  No release was received in response to this request.  

The Court has held that VA's duty to assist the Veteran in developing the facts and evidence pertinent to a claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the responsibility of Veterans to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  It is clear from the above that VA has done its utmost to develop the evidence with respect to the Veteran's claims and obtain copies of all records identified by the Veteran. Any failure to develop this claim rests with the Veteran himself.

The Board also finds that VA has complied with the March 2012 remand orders of the Board.  In response to the Board's remand, VA verified the Veteran's period of active service for the period between December 1978 and September 1980.  The Veteran was also contacted in a May 2012 letter and asked to submit copies of any service records dating from 1974 in his possession and identify any private or VA health care providers who had treated the disabilities on appeal.  The Veteran responded in March 2012 that he had no service records to submit.  A March 2012 response from the National Personnel Records Center (NPRC) also indicated that all available service records had already been associated with the claims file.  The Board's remand also asked that VA obtain copies of any treatment records dating after November 2010-but there is no indication that such VA or private records exist and as noted above, the Veteran did not respond to VA's request for additional information regarding the treatment of his disabilities.  The Veteran was also provided VA examinations of all the claimed disabilities in March 2012, to include relevant medical opinions.  The case was readjudicated in October 2012, and VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to an initial compensable rating for hypertension is denied.

Entitlement to service connection for arthritis of the back, neck, and knees, to include as secondary to spinal disc disease with accompanying pain, is denied.

Entitlement to service connection for residuals of shrapnel wounds to the right hand and arm is denied.

Entitlement to service connection for a chronic respiratory disorder, diagnosed as COPD, to include as due to herbicide exposure, is denied. 



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


